Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
Filed 10/15/18   Case 16-10015   Doc 487
